DETAILED NON-FINAL OFFICE ACTION
This action is responsive to Applicant’s filing of the instant application, filed 08/28/2019. The instant application is being examined under the pre-AIA  first to invent provisions.

Reissue
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application was filed 08/28/2019.  Thus, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 made in this application are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,749,030 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2020, 06/01/2020, 09/15/2020, and 05/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 251
Claims 21 – 40 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
“(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(A))  In the instant case and by way of the preliminary amendment, Applicant seeks to broaden previously allowed claims in this reissue at least by deleting/omitting the patent claim language requiring, “reporting, by the UE, a CSI for a CSI configuration among the plurality of CSI configurations based on a CSI report type and the index for the each CSI configuration included in the each CSI configuration, in case of collision between CSI reports for the plurality of CSI configurations” as disclosed in previous Claim 1, “receiving, by the base station, a CSI for a CSI configuration among the plurality of CSI configurations based on a CSI report type and the index for the each CSI configuration included in the each CSI configuration, in case of collision between CSI reports for the plurality of CSI configurations” as disclosed in previous Claim 6, “a transceiver configured to report a CSI for a CSI configuration among the plurality of CSI configurations based on a CSI report type and the index for the each CSI configuration included in the each CSI configuration, in case of collision between CSI reports for the plurality of CSI configurations” as disclosed in previous Claim 11, 

(Step 2: MPEP 1412.02(B))  The record of the prior 14/681577 application prosecution indicates that in the Remarks dated 05/22/2017, Applicant specifically argued those limitations in the independent claims which lead to a subsequent Notice of Allowance, (see: Above).  Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by the Examiner that a limitation of the claim(s) defines over the art.  It is noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Therefore, in the instant application the claimed limitations are surrendered subject matter and the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter, (See above “Step 1” for fully amended claim language that is underlined and specifically determined as the surrendered subject matter.).  

(Step 3: MPEP 1412.02(C)) It is noted that the surrendered subject matter has been mostly eliminated from independent claims 21, 26, 31, and 36 in the reissue application. If surrendered subject matter has been entirely eliminated from a claim present in the reissue plurality of CSI configurations based on a CSI report type and the index for the each CSI configuration included in the each CSI configuration, in case of collision between CSI reports for the plurality of CSI configurations”. Additionally, reissue claims 21, 26, 31, and 36 were not materially narrowed in other respects that relate to the surrendered subject matter to avoid recapture.
Therefore, improper recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.  

35 U.S.C. 251 New Matter Rejection
Claims 22, 27, 32, and 37 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
The limitation of, “the information for the CSI report type is information for a quantity to report” is not specifically found in the specification. Applicant is asked to amend or explain where “quantity” is found in the specification and in the context of the claimed limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22, 27, 32, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation of, “the information for the CSI report type is information for a quantity to report” is not specifically found in the specification. Applicant is asked to amend or explain where “quantity” is found in the specification and in the context of the claimed limitation.

The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 22, 27, 32, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is unclear as to what “quantity” in the limitation of, “the information for the CSI report type is information for a quantity to report” is supposed to be in relation to, i.e., quantity of what. The specification does not aid in determining this. Applicant is asked to amend or explain where “quantity” is found in the specification and in the context of the claimed limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 – 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 – 40 of copending Application No. 16/554,180 (reference application hereinafter, “ ‘180”). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘180 application claims the similar limitations with added features, i.e., the instant application is a broader version of the ‘180 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21, 23 – 26, 28 – 31, 33 – 36, and 38 – 40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ko et al. U.S. Pub. No. 2012/0076028, hereinafter “Ko”.

Claim 21:
A method for transmitting channel state information (CSI), the method comprising:
identifying, by a user equipment (UE), a CSI configurations for a serving cell, the CSI configuration being associated with channel measurement information, interference measurement information, an index for the configuration, information for a CSI report type, and information for a period and an offset; and
Ko disclose a method for transmitting channel state information (CSI), (e.g., Abstract, ¶¶. [0008], [0011] — [0016]). Ko disclose implicitly identifying, by a user equipment, a plurality of CSI configurations, CSI configuration including channel measurement information, interference measurement information, an index for the CSI configuration, and information for a period and 
reporting, by the UE, CSI corresponding to a CSI configuration for the serving cell on a physical uplink control channel (PUCCH), 
	Ko teaches multiple instances of reporting/ feedback using PUCCH, (e.g., Fig. 27 – 34 and supporting areas of those figures, & ¶¶ 0172 et seq.)
wherein the CSI corresponding to the CSI configuration for the serving cell is acquired based on the channel measurement information, the interference measurement information, the information for the CSI report type, and the information for the period and the offset, associated with the CSI configuration for the serving cell, and 
Ko disclose a method for transmitting channel state information (CSI), (e.g., Abstract, ¶¶. [0008], [0011] — [0016]). Ko disclose implicitly identifying, by a user equipment, a plurality of CSI configurations, CSI configuration including channel measurement information, interference measurement information, an index for the CSI configuration, and information for a period and an offset, “The UE may transmit the DL channel state measurement results (RI, PMI, CQI, etc.) 
wherein the serving cell is configured with one or more CSI configurations. 
Ko disclose a method for transmitting channel state information (CSI), (e.g., Abstract, ¶¶. [0008], [0011] — [0016]). Ko disclose implicitly identifying, by a user equipment, a plurality of CSI configurations, CSI configuration including channel measurement information, interference measurement information, an index for the CSI configuration, and information for a period and an offset, “The UE may transmit the DL channel state measurement results (RI, PMI, CQI, etc.) through the CSI-RS… a UE may generate CSIs for one or more DL cells. Each CSI may include one or more CQIs calculated on the basis of precoding information that is determined by a combination of an RI, a first PMI, a second PMI, and a combination of first and second PMIs of one or more DL carriers”, (Fig. 35, ¶¶ [0596] — [0601]; ¶¶ [0011] — [0016]; [0147] — [0156], Fig. 18, Fig. 19, ¶¶ [0190] — [0194], calculates SINR in consideration of interferences, ¶¶ [0225] — [0226]; “transmission cycle is one time… the offset” Fig. 20, Fig. 21, ¶¶ [0196] — [0197]). Ko further teaches the information being for serving cells, (e.g., ¶¶ 0451 – 0455 et seq.).



Claims 31 and 36 teach similar limitations as claim 1 with the added limitations of a transceiver and controller. Ko teaches these and other limitations similarly stated in claim 1, see above cited areas, and are therefore rejected for similar reasons as stated above.

Claim 23:
A method of claim 21, wherein the channel measurement information is for a channel state information-reference signal (CSI-RS). 
Ko teaches CSI-RS, (e.g., ¶¶ 0164 et seq.).

Claims 28, 33, and 38 teach similar limitations as claim 23 and is therefore rejected for similar reasons as stated above.

Claim 24:
A method of claim 21, wherein CSI corresponding to a CSI configuration among the one or more CSI configurations is not reported based on a CSI report type and an index for the CSI configuration included in the CSI configuration, in case of a collision between CSI reports corresponding to the one or more CSI configurations.
The limitation of, “in case of”, which can be interpreted as alternative language in a method claim. Therefore, “in the case of” this limitation not occurring in a method step, i.e., in Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

Claims 29, 34, and 39 teach similar limitations as claim 24 and are therefore rejected for similar reasons as stated above.
Furthermore, Ko teaches this limitation of not reporting based on type and index when a collision occurs, (e.g., ¶¶ 0011, “precoding matrix index (PMI)… wherein the CQI is calculated based on precoding information determined by a combination of the first and second PMI; determining, when two or more CSIs collide … low priority and is dropped.” & 0541 – 0557 et seq.).

Claim 25:
A method of claim 21, wherein CSI corresponding to a CSI configuration with a lowest index has a priority among the one or more CSI configurations.
Ko teaches this limitation where in the lowest priority for each of CSI (RI, PMI, CQI) is determined and are given specific priorities, (e.g., ¶¶ 0011, “precoding matrix index (PMI)… wherein the CQI is calculated based on precoding information determined by a combination of the first and second PMI; determining, when two or more CSIs collide … low priority and is dropped.” & 0553 – 0557 et seq.).

Claims 30, 35, and 40 teach similar limitations as claim 24 and are therefore rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 22, 27, 32, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ko, in view of Lee et al. U.S. Patent No. 10,554,281, hereinafter “Lee”.

Claim 22:
A method of claim 21, wherein the information for the CSI report type is information for a quantity to report. 
As closely interpreted by the Examiner, Ko does not specifically teach this limitation. Lee teaches utilizing quantity in their information, (e.g., 23:47 et seq.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilizing quantity in their determination to aid in avoiding systematic collocation between IM RE instances, (e.g., Lee, 23:35 – 55 et seq.).  

Claims 27, 32, and 37 teach similar limitations as claim 22 and are therefore rejected for similar reasons as stated above.


Conclusion                                                                                                    

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. ENGLAND whose telephone number is (571)272-3912.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


DAVID E. ENGLAND
Primary Examiner
Art Unit 3992



/DAVID E ENGLAND/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferee:  

/Roland Foster/, Primary Examiner, Art Unit 3992./M.F/Supervisory Patent Examiner, Art Unit 3992